Title: James Madison to Josiah Quincy, 4 April 1829
From: Madison, James
To: Quincy, Josiah


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                  Apl. 4. 1829
                            
                        
                        
                        On the receipt of your letter from Washington, I took the steps most likely to procure the information you
                            had in view. Finding after some delay that I could not rely on the sources resorted to, owing in part, to a vacancy in the
                            Secretaryship to the Board of Visitors, I have addressed to a friend in Richmond: Col. Peyton, a request that he will
                            collect & transmit to you every thing relating to your object, that may be there attainable. I hope he will be
                            able to procure printed copies of the Reports made from time to time to the Literary Board in that place, which will
                            contain much of the information you wish. In the mean time I enclose a copy of the last Edition of the Statutes of the
                            University. Some changes have been since made in them which I am sorry I cannot now add. Should you at any time resume the
                            mode of best satisfying your object by a visit to the Institution, you need not be assured of the welcome you will receive at
                            Montpellier on your way.
                        Mrs. Madison unites in a tender of our best respects to Mrs. Quincy, and to yourself.
                        
                        
                            
                                James Madison
                            
                        
                    